DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the invention of group III, in the reply filed on 6/4/2021 is acknowledged.
Claims 1, 2, 4, 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/4/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 5-15, 17, and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the treatment of bacterial diseases caused by Clavibacter sp., Erwinia sp., Pseudomonas sp., Ralstonia sp., and Xanthomonas sp., does not reasonably provide enablement for treating for other bacterial diseases.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to  the invention commensurate in scope with these claims. In the instant case, the The instant specification fails to provide information that would allow the skilled artisan to practice the instant invention without undue experimentation.  Attention is directed to In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation.  Citing  Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors: 
1) the quantity of experimentation necessary,
2) the amount of direction or guidance provided,
3) the presence of absence of working examples,
4) the nature of the invention,
5) the state of the prior art,
6) the relative skill of those in the art
7) the predictability of the art, and
8) the breadth of the claims.
Applicant fails to set forth the criteria that defines the type of bacterial disease in the plant that are suitable to be treated by the herein claimed composition. Additionally, Applicant fails to provide information allowing the skilled artisan to ascertain these treatments without undue experimentation.  In the instant case, only a limited number of "bacterial diseases” examples are set forth, thereby failing to provide sufficient working examples.  It is noted that these examples are neither exhaustive, nor define the class of compounds required.  The pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity.  The instant claims read on treatments for all ”bacterial disease”, necessitating an exhaustive search for the embodiments suitable to practice the claimed invention.  Furthermore, the instant specification does not enable one skilled in the art to practice the preventive method of the invention. 
In the instant case, the burden of enabling for preventing bacterial diseases requires appropriate screening testing, subsequent data compilation, and finally appropriate data analysis, to assess and properly enable one skill in the art whether bacterial diseases are prevented from formation in a plant. For example, the specification must provide adequate guidance whether wrinkles can be prevented from forming in a plant, once the composition is administered to a subject susceptible to develop bacterial diseases. 
Moreover, the specification must provide direct evidence associating the claimed prevention to the composition applied.  The burden of showing preventative properties is greater than that of enabling a treatment, because one of ordinary skill in the art must not only show competent screening of those plants susceptible to such conditions, but also show that the efficacy of a preventative method is directly caused by applying or administering the instantly claimed composition to the susceptible plants. 
In this case, there is no teachings for screening methods identifying susceptible plants nor is there any direct evidence of efficacy establishing a preventative property associated with the claimed composition. Accordingly, undue experimentation is necessary to determine screening and testing protocols to demonstrate the efficacy of the presently claimed preventive method.    Applicants 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN MING R HUI whose telephone number is (571)272-0626.  The examiner can normally be reached on Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAN MING R HUI/Primary Examiner, Art Unit 1627